Citation Nr: 0023997	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
February 1965 and from September 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision in 
which the RO denied service connection for a left foot 
disorder.  The veteran appealed and requested a hearing 
before a member of the Board in Washington, D.C.  The veteran 
failed to appear for his scheduled Board hearing in July 
2000.


REMAND

The veteran contends that service connection should be 
granted for a left foot disorder.  Initially, the Board notes 
that there is some indication in the record that the 
veteran's claim of entitlement to service connection for a 
left foot disorder may actually be related to prior claims by 
the veteran in which he was attempting to get service 
connection for a left ankle disorder.  Specifically, the 
Board points to statements from the veteran which reference 
treatment for his left foot; some of the noted treatment 
dates are the same as those previously reported by the 
veteran to have been associated with treatment of his left 
ankle.

The Board notes, however, as did the RO in a September 1993 
confirmed rating decision, that service connection for a left 
ankle disorder was previously denied in a 1982 rating 
decision; the veteran did not appeal and the decision became 
final.  As such, the veteran would be required to submit new 
and material evidence to reopen a claim of entitlement to 
service connection for a left ankle disorder.  Against this 
background, and in light of the fact that a remand is 
required for other reasons, the Board finds it appropriate to 
clarify with the veteran regarding the nature of his pending 
claim.  If the veteran's pending claim pertains to his left 
ankle rather than a foot condition, the RO should adjudicate 
whether new and material evidence has been submitted to 
reopen the prior final decision.

If, in fact, the veteran's pending claim is related only to 
his left foot and does not involve the prior final 
determination focused on the left ankle, the Board notes that 
review of the service medical records is negative for 
complaints, treatment or diagnosis involving or affecting the 
left foot.  Review of the service medical records pertaining 
to both of the veteran's periods of active duty in the 
military only reference that he was treated for a right ankle 
sprain in December 1963.  In October 1972, the veteran was 
seen for complaints of bilateral ankle pain, right more than 
left.  X-rays at that time were negative and there was no 
swelling or redness or evidence of trauma.  On his separation 
examination, the veteran did not report any history of a left 
foot disorder or complain of any current left foot problem.

Medical records received from the Social Security 
Administration reflect that the veteran was awarded 
disability benefits beginning in March 1983 for a back 
condition characterized as nerve root irritation.  There was 
no evidence pertaining to treatment of a left foot disorder.

VA outpatient treatment records show that the veteran has 
received treatment for calluses on both feet.  Other VA 
outpatient treatment records from the Philadelphia, 
Pennsylvania VA Medical Center (VAMC) dated in 1992 reflect 
that the veteran has been treated for diabetic neuropathy in 
his lower extremities, but there is no evidence of a 
diagnosis of a left foot condition other than the diabetic 
neuropathy and related circulatory problems.

A July 1994 response from the National Personnel Records 
Center (NPRC) noted that no records were found for the 
veteran pertaining to treatment at Ft. Knox, Kentucky, Ft. 
Dix, New Jersey, or Blackston.  Records of treatment at Ft. 
Lee, Virginia were forwarded to the RO.

In his December 1998 notice of disagreement (NOD), the 
veteran indicated the following with respect to his left foot 
disorder:  he was hospitalized at Ft. Lee, Virginia in 
October 1963; he received therapy for 1-2 weeks at Camp 
Picket, Virginia in February 1968; he was hospitalized for 3 
days at Ft. Dix, New Jersey in June 1971; and he received 
outpatient treatment at Valley Forge Army Hospital for one 
week in July 1972.

The veteran also indicated in his NOD that he was treated for 
one week as an outpatient in April and May 1972 at "DOD" in 
Clementine, New Jersey (Pedricktown).  It is unclear what the 
veteran's reference to "DOD" means.

Also in his December1998 NOD, the veteran indicated that he 
had been treated for his left foot condition at the 
Wilmington, Delaware, VAMC since 1990.  Appellate review of 
the claims folder reflects that these VA treatment records 
have not been obtained or associated with the claims folder.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain all 
outstanding records from the Wilmington VAMC, as well as from 
any other source(s) or facility(ies) identified by the 
veteran.

In his March 1999 substantive appeal to the Board, the 
veteran indicated that there was medical evidence from 
Brandywine Hospital, a private facility, which had not been 
considered by the RO in adjudicating his claim of entitlement 
to service connection for a left foot disorder.  The RO 
requested information from the veteran in an April 1999 
letter as to what dates of treatment at Brandywine Hospital 
had not been considered; there was no reply from the veteran.

VA has a duty to assist the veteran in the development of the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
medical records to which the veteran has referred and 
obtaining adequate VA examinations; the Court has also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
VA has a duty to search for VA records sought by the 
claimant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If there is something in the record to suggest that evidence 
exists which could make the veteran's claim well-grounded, VA 
has the duty to inform the veteran of his right to submit 
that evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board also notes that in the February 1999 statement of 
the case (SOC), the RO noted that private medical records 
from C.H. Butler, M.D., for the period from 1957 to 1984 had 
been reviewed and showed no treatment for a left foot 
disorder.  Appellate review of the claims folder shows no 
evidence of private treatment records from Dr. Butler during 
that period.  There are letters dated in 1978, 1984 and 1985 
from Dr. Butler noting that the veteran had been seen for 
treatment of arthritis, hypertension, diabetes and 
depression; there is no mention of treatment for a left foot 
disorder.  Insofar as the case requires a remand for other 
reasons, the RO should also associate the private medical 
records from Dr. Butler, referred to in the SOC, with the 
claims folder.

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him to respond to the following 
questions:

a.  Clarify the nature of his pending 
claim.  Specifically, ask the veteran to 
indicate whether his current claim 
pertains to alleged disability in the 
left foot or left ankle;

b.  Identify the facility he previously 
characterized in his NOD as "DOD," and 
provide an address for that facility and 
dates of treatment;

c.  The veteran should also indicate the 
dates of treatment received for his left 
foot disorder at Brandywine Hospital in 
Coatesville, Pennsylvania.  

Thereafter, the RO should obtain copies 
of all medical records pertaining to 
treatment of the veteran's left foot from 
the above-named facilities and associate 
them with the claims folder.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file.

2.  The RO should associate the treatment 
records from Dr. Butler, referenced in 
the February 1999 SOC, with the claims 
folder.

3.  The RO should contact the military 
facilities identified by the veteran as 
places where he received treatment to his 
left foot.  The RO is reminded to contact 
the following named military medical 
facilities directly and should not 
request the medical records from the 
NPRC.  As indicated by the veteran in his 
statements, the RO should specifically 
request all medical records pertaining to 
the left foot from the following 
locations:  Ft. Dix, New Jersey; Ft. Lee, 
Virginia; Camp Picket or Ft. Picket, 
Virginia; Valley Forge Army Hospital in 
Pennsylvania; and Ft. Knox, Kentucky.  
All medical records received should be 
associated with the claims folder.

4.  The RO should obtain a complete copy 
of any treatment records related to the 
veteran's left foot from the Wilmington, 
Delaware, VAMC and any other VA facility 
identified by the veteran.

5.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this remand has 
been complied with in full.  If any 
deficiency is present in the record, 
corrective action should be taken.

6.  Thereafter, the RO should conduct any 
additional indicated development and re-
adjudicate the issue of service 
connection for a left foot disorder.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


